DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the first sentence does not have a verb for its subject “a sand separation system and method”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: the element number 704 for “vac truck” as in Figure 7 is missing from the Specification.  
Appropriate correction is required.
Drawings
The drawings are objected to because:
Figure 9 shows “Blowdown Drain” being coupled to Fluid Removal Assembly 200 but no label for element 116.  A separate “Blowdown Drain 116” is also shown in Figure 9.  The Specification in paragraph [0038] does not discuss how the fluid removal assembly 200 is connected to a blowdown drain.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 6 is objected to because of the following informalities:  the limitation “the recycle line” on line 5 of the claim should be rewritten as “the fluid recycle line” for consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7, 10, 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a sand separation system” in the preamble of the claim, yet the body of the claim does not demonstrate how any “sand” is then separated.  Only “solids” are discussed.  Thus, it is unclear how the claimed invention is directed to separating “sand” based on the preamble.
Claim 3 recites the limitation “fluid” on line 2.  It is not clear if this limitation is the same limitation as “a fluid” as recited in Claim 1, or if it is a different sort of “fluid” limitation.  Examiner interprets them to be different.
Claim 4 recites the limitation “fluid” on line 5.  It is not clear if this limitation is the same limitation as “a fluid” as recited in Claim 1, or if it is a different sort of “fluid” limitation.  Examiner interprets them to be different.
Claim 5 recites the limitation “fluid” on line 6.  It is not clear if this limitation is the same limitation as “a fluid” as recited in Claim 1, “fluid” in Claim 4, or if it is a different sort of “fluid” limitation.  Examiner interprets it to be the same as in Claim 4.
Claim 7 recites the limitation “the fluid” on line 2.  It is not clear if this limitation is the same as “a portion of the fluid” as on line 4 of Claim 1, and lines 3-4 of Claim 7, or if it is different.  Examiner interprets it to be the same.
Claim 7 recites the limitation “the fluid” on line 3.  It is not clear if this limitation which is associated with the “injection pump” is the same as “the fluid” “received into the blowdown vessel” as on line 2 of Claim 7, or if it is a different “fluid” limitation altogether.  Examiner interprets it to be different.
Claim 10 recites the limitation “fluid” on line 7 of the claim.  It is not clear if this limitation is the same as “at least some of the fluid” as on line 4 of Claim 10, or a new/different “fluid” limitation altogether.  Examiner interprets it to be the same.
Claim 12 recites the limitation “the fluids” on line 1.  There is insufficient antecedent basis for this limitation in the claim. It is also not clear if this limitation is the same as “a second portion of the fluid” as in Claim 11, or if this is a different limitation.  Examiner interprets this limitation to be the same.
Claim 13 recites the limitation “the fluids” on lines 2, 3, 4 & 5.  It is not clear if this limitation is the same as “a second portion of the fluid” as in Claim 11, or if this is a different limitation.  Examiner interprets this limitation to be the same.
Claim 14 recites the limitation “the separator”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “fluids” on line 2 and “the fluids” on line 2.  It is not clear if this limitation is the same as “a second portion of the fluid” as in Claim 11, or if this is a different limitation.  Examiner interprets this limitation to be same.
Claim 16 recites the limitation “fluid” on line 1 and “fluids” on line 2.  It is not clear if this limitation is the same as “a second portion of the fluid” as in Claim 11, or if this is a different limitation.  Examiner interprets this limitation to be the same.
Claim 16 recites the limitation “the fluids” on line 2.  It is not clear if this limitation s the same as “a second portion of the fluid” as in Claim 11, or if this is a different limitation.  Examiner interprets this limitation to be different.
Claim 17 recites the limitation “the fluid” on line 1 and line 4.  It is not clear if this limitation is the same as “at least some of the second portion of the fluid” on line 6 of Claim 11, or not.  Examiner interprets to be the same.
Claim 18 recites the limitation “the portion of the fluid” on line 2.  It is not clear if this limitation is the same as “a first portion of the fluid” or “a second portion of the fluid” on lines 4 & 5 of Claim 11, or not.  Examiner interprets to be the same.
Claim 18 recites the limitation “the fluid” on line 6 & 9.  It is not clear if this limitation is the same as “the portion of the fluid” on lines 2 & 3 of the claim, or if they are different.  Examiner interprets them to be different.
Claim 19 recites the limitation “solids” on line 11 & 12.  It is not clear if these limitations are the same as each other, or the same as “the solids” on line 7 of the claim, or if they are all different.  Examiner interprets them to be the same.
Claim 19 recites the limitation “a sand separation system” in the preamble of the claim, yet the body of the claim does not demonstrate how any “sand” is then separated.  Only “solids” are discussed.  Thus, it is unclear how the claimed invention is directed to separating “sand” based on the preamble.
Claim 20 recites the limitation “the fluids” on line 6.  There is insufficient antecedent basis for this limitation in the claim. It is also not clear if this limitation is the same as “a portion of the fluid” as in Claim 19, or if this is a different limitation.  Examiner interprets this limitation to be the same.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 & 4, is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hollingsaeter et al., (“Hollingsaeter”, US 2014/0318644).
Claims 1, 2 & 4 are directed to a sand separation system, an apparatus or device type invention group.
Regarding Claims 1, 2 & 4, Hollingsaeter discloses a sand separation system, (See Abstract, Hollingsaeter), comprising: a separator configured to separate a multi-phase process fluid into a solids and a fluid, (Sand Separation System, See Figure 3, and See paragraph [0022] & [0020]); a blowdown vessel coupled to the separator, (Collection Vessels 11 & 14 connected via Line 3 & 17 and via Line 10, See Figure 3, and See paragraph [0022]), wherein the blowdown vessel is configured to receive the solids and a portion of the fluid from the separator, (See paragraph [0022]); and a fluid removal assembly coupled to the blowdown vessel, (Line 15 and Pump 5, See Figure 3, See paragraph [0022]), wherein the fluid removal assembly is configured to drain at least some of the fluid in the blowdown vessel therefrom, substantially without removing the solids from the blowdown vessel, (See paragraph [0022] & [0020], “a fluid line 15…for fluid separated from the sand”).
Additional Disclosures Included:
Claim 2: The sand separation system of claim 1, further comprising a blowdown drain configured to drain the solids from within the blowdown vessel, (Sand Outlets 16’ & 16’’, See Figure 3, See paragraph [0022]).
Claim 4: The sand separation system of claim 1, wherein the fluid removal assembly comprises: an inlet positioned within the blowdown vessel, (Line 15 inherently has opening positioned at/within Container 11, See Figure 3, See paragraph [0022], See Figure 3, See paragraph [0022]), wherein the inlet is configured to at least partially prevent the solids in the blowdown vessel from entering therethrough, (See paragraph [0022] & [0020], “a fluid line 15…for fluid separated from the sand”); and an injection pump in fluid communication with the inlet, wherein the injection pump is configured to pump fluid through, (Pump 5 connected to Line 15, See Figure 3, See paragraphs [0022] & [0020]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollingsaeter in view of Bruntveit et al., (“Bruntveit”, US 2020/0324323; The earlier filing date of this publication is relied upon).
Claim 3 is directed to a sand separation system, an apparatus or device type invention group.
Regarding Claim 3, Hollingsaeter discloses the sand separation system of claim 2, but does not disclose further comprising a sparge ring positioned in the blowdown vessel, wherein the sparge ring receives a flow of fluid to wash the solids into the blowdown drain.
Bruntveit discloses a sand separation system, (See Abstract and paragraph [0001]), further comprising a sparge ring positioned in the blowdown vessel, (Water Inlet 119, See Figure 1 or 2, See paragraph [0025], Bruntveit), wherein the sparge ring receives a flow of fluid to wash the solids into the blowdown drain, (See paragraph [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the sand separation system of Hollingsaeter by incorporating further comprising a sparge ring positioned in the blowdown vessel, wherein the sparge ring receives a flow of fluid to wash the solids into the blowdown drain as in Bruntveit in order to flush the blowdown vessel “until the quantity of sand in the vessel is reduced below some predetermined value”, (See paragraph [0027], Bruntveit), because it is “important to remove the solid particles…as soon as possible in the production flow”, (See paragraph [0003], Bruntveit), by “an automated compact unit to a level that allows for safe disposal”, (See paragraph [0036], Bruntveit), which “increases the overall efficiency of the production process and significantly reduces operational cost”, (See paragraph [0036], Bruntveit).
Claim(s) 5 & 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollingsaeter in view of Newman, JR., (“Newman”, US 2016/0122209).
Claims 5 & 7-9 are directed to a sand separation system, an apparatus or device type invention group.
Regarding Claim 5, modified Hollingsaeter discloses The sand separation system of claim 4, but does not disclose further comprising: a collection chamber in fluid communication with the inlet; a level switch configured to detect a minimum fluid level in the collection chamber; and a strainer in communication with the collection chamber, wherein the injection pump communicates with the inlet via the collection chamber and the strainer, and wherein the injection pump is configured to intermittently pump fluid received in the collection chamber in response to the level switch detecting at least the minimum fluid level.
Newman discloses a sand separation system, (See paragraph [0029], Newman), further comprising: a collection chamber in fluid communication with the inlet, (Fluid Removal Tanks 410, 420, 430 etc and Manifold 456., See Figure 4, See paragraph [0033] & [0053]-[0057], Newman); a level switch configured to detect a minimum fluid level in the collection chamber, (See paragraph [00054]-[0057], Newman); and a strainer in communication with the collection chamber, (Tank 410 or 420, See Figure 4, See paragraph [0053], Newman; Screen 265 on Inlet of Suction Pipe 222 located near bottom of Vessel 110, See Figure 2B, and See paragraph [0038] & [0039], Newman), wherein the injection pump communicates with the inlet via the collection chamber and the strainer, and wherein the injection pump is configured to intermittently pump fluid received in the collection chamber in response to the level switch detecting at least the minimum fluid level. a collection chamber, (Fluid Removal Tanks 410, 420, 430 etc., See Figure 4, See paragraph [0053]-[0057], Newman; See paragraphs [0032]-[0034], Newman).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the sand separation system of Hollingsaeter by incorporating further comprising: a collection chamber in fluid communication with the inlet; a level switch configured to detect a minimum fluid level in the collection chamber; and a strainer in communication with the collection chamber, wherein the injection pump communicates with the inlet via the collection chamber and the strainer, and wherein the injection pump is configured to intermittently pump fluid received in the collection chamber in response to the level switch detecting at least the minimum fluid level as in Newman in order to selectively target and retrieve fluid from an individual layer”, (See paragraph [0032], Newman), to “move the retrieved water to another tank”, (See paragraph [0033], Newman), and “perform any necessary operations”, (See paragraph [0034], Newman), while providing “additional volume capacity and different recovery configuration and control options”, (See paragraph [0047], Newman).
Regarding Claim 7, Hollingsaeter discloses the sand separation system of claim 4, but does not disclose wherein the inlet is configured to float on a surface of the fluid received into the blowdown vessel, and wherein the injection pump is configured to pump the fluid through the inlet in response to the inlet floating on the surface of the portion of the fluid, and to stop pumping in response to the inlet not floating.
Newman discloses a sand separation system, (See paragraph [0029], Newman), wherein the inlet is configured to float on a surface of the fluid received into the blowdown vessel, (See paragraph [0012] & [0032], [0034], Newman), and wherein the injection pump is configured to pump the fluid through the inlet in response to the inlet floating on the surface of the portion of the fluid, and to stop pumping in response to the inlet not floating, (See paragraphs [0032] & [0034], Newman).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the sand separation system of Hollingsaeter by incorporating wherein the inlet is configured to float on a surface of the fluid received into the blowdown vessel, and wherein the injection pump is configured to pump the fluid through the inlet in response to the inlet floating on the surface of the portion of the fluid, and to stop pumping in response to the inlet not floating as in Newman in order to “selectively target and retrieve fluid from an individual layer”, (See paragraph [0032], Newman), to “move the retrieved water to another tank”, (See paragraph [0033], Newman), and “perform any necessary operations”, (See paragraph [0034], Newman).
Regarding Claim 8, Hollingsaeter discloses the sand separation system of claim 4, but does not disclose wherein the inlet is positioned at a predetermined level within the blowdown vessel, and wherein the injection pump is configured to pump only when a fluid level in the blowdown vessel meets or exceeds the predetermined level.
Newman discloses a sand separation system, (See paragraph [0029], Newman), wherein the inlet is positioned at a predetermined level within the blowdown vessel, (See paragraph [0012] & [0032]-[0034], Newman), and wherein the injection pump is configured to pump only when a fluid level in the blowdown vessel meets or exceeds the predetermined level, (See paragraphs [0032]-[0034], Newman).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the sand separation system of Hollingsaeter by incorporating wherein the inlet is positioned at a predetermined level within the blowdown vessel, and wherein the injection pump is configured to pump only when a fluid level in the blowdown vessel meets or exceeds the predetermined level as in Newman in order to “selectively target and retrieve fluid from an individual layer”, (See paragraph [0032], Newman), to “move the retrieved water to another tank”, (See paragraph [0033], Newman), and “perform any necessary operations”, (See paragraph [0034], Newman).
Regarding Claim 9, Hollingsaeter discloses the sand separation system of claim 1, but does not disclose wherein the fluid removal assembly comprises: an inlet positioned proximal to a bottom of the blowdown vessel; an outlet coupled to a storage vessel; and a screen positioned between the inlet and the outlet such that fluid flows from the inlet, through the screen, and to the outlet, wherein the screen substantially prevents the solids from flowing through the screen and to the outlet.
Newman discloses a sand separation system, (See Abstract, Newman), wherein the fluid removal assembly comprises: an inlet positioned proximal to a bottom of the blowdown vessel, (Tank 410 or 420 etc., See Figure 4, See paragraphs [0053]-[0057]; and Inlet of Suction Pipe 222 located near bottom of Vessel 110, See Figure 2B, and See paragraph [0038] & [0039], Newman); an outlet coupled to a storage vessel, (Tank 410 or 420 to storage vessel, See Figure 4, See paragraphs [0051] & [0053], Newman); and a screen positioned between the inlet and the outlet such that fluid flows from the inlet, through the screen, and to the outlet, wherein the screen substantially prevents the solids from flowing through the screen and to the outlet, (Tank 410 or 420 to storage vessel, See Figure 4, See paragraphs [0051] & [0053], Newman; Screen 265 on Inlet of Suction Pipe 222 located near bottom of Vessel 110, See Figure 2B, and See paragraph [0038] & [0039], Newman).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the sand separation system of Hollingsaeter by incorporating wherein the fluid removal assembly comprises: an inlet positioned proximal to a bottom of the blowdown vessel; an outlet coupled to a storage vessel; and a screen positioned between the inlet and the outlet such that fluid flows from the inlet, through the screen, and to the outlet, wherein the screen substantially prevents the solids from flowing through the screen and to the outlet as in Newman in order to selectively target and retrieve fluid from an individual layer”, (See paragraph [0032], Newman), to “move the retrieved water to another tank”, (See paragraph [0033], Newman), and “perform any necessary operations”, (See paragraph [0034], Newman), while providing “additional volume capacity and different recovery configuration and control options”, (See paragraph [0047], Newman).
Claim(s) 6 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollingsaeter in view of Barclay, (US 6,315,837).
Claim 6 & 10 are directed to a sand separation system, an apparatus or device type invention group.
Regarding Claim 6, Hollingsaeter discloses the sand separation system of claim 4, but does not disclose wherein the fluid removal assembly further comprises a fluid recycle line communicating with the injection pump, wherein the fluid recycle line is fluidly coupled to the separator or to a process fluid inlet line of the separator and wherein the fluid removal assembly is configured to feed the fluid drained from within the blowdown vessel through the recycle line to the separator.
Barclay discloses a sand separation system, (See Abstract, Barclay), wherein the fluid removal assembly further comprises a fluid recycle line communicating with the injection pump, (Line 14 leading from Vessel 1 connecting to Pump 15 to Line 16, or Line 10 leading from Vessel 1 connecting to Pump 9 to Product Separator, See Figure 1, See column 2, lines 53-60, lines 43-52, Barclay), wherein the fluid recycle line is fluidly coupled to the separator or to a process fluid inlet line of the separator, (Line 16 connects to Hydrocyclone 2, and Line 10 connects to Product Separator which connects to Hydrocyclone via Line 12, See Figure 1, See column 2, lines 53-60, lines 43-52, Barclay), and wherein the fluid removal assembly is configured to feed the fluid drained from within the blowdown vessel through the recycle line to the separator, (Line 16 connects to Hydrocyclone 2, and Line 10 connects to Product Separator which connects to Hydrocyclone via Line 12, See Figure 1, See column 2, lines 53-60, lines 43-52, Barclay).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the sand separation system of Hollingsaeter by incorporating wherein the fluid removal assembly further comprises a fluid recycle line communicating with the injection pump, wherein the fluid recycle line is fluidly coupled to the separator or to a process fluid inlet line of the separator and wherein the fluid removal assembly is configured to feed the fluid drained from within the blowdown vessel through the recycle line to the separator as in Barclay for “further circulation…in a cyclic manner” for “progressively cleaning the sand”, removing the oil, (See column 3, lines 35-37, Barclay), in order to “provide an efficient method and compact apparatus for removing [oil and gas]”, (See column 1, lines 26-28, Barclay).
Regarding Claim 10, Hollingsaeter discloses the sand separation system of claim 1, but does not disclose wherein: the blowdown vessel comprises a weir that defines a first section and a second section within the blowdown vessel, wherein the blowdown vessel is configured such that the solids and the portion of the fluid are received into the first section, and at least some of the fluid overflows past the weir and into the second section; and the fluid removal assembly comprises an inlet in communication with the second section, wherein the inlet receives fluid from the second section.
Barclay discloses a sand separation system, (See Abstract, Barclay), wherein: the blowdown vessel comprises a weir that defines a first section and a second section within the blowdown vessel, (Bulkhead 5 dividing Vessel 1 into Sections 3 & 4, See Figure 1, See column 2, lines 35-40, Barclay; alternatively Sections 3 & 4 are divided from Drain 22 by Barrier 23, See column 2, lines 66-67, column 3, lines 1), wherein the blowdown vessel is configured such that the solids and the portion of the fluid are received into the first section, (Bulkhead 5 dividing Vessel 1 into Sections 3 & 4, See Figure 1, See column 2, lines 35-40 column 3, line 1, Barclay; alternatively Sections 3 & 4 receive both solids/fluid, See Figure 1), and at least some of the fluid overflows past the weir and into the second section, (See column 3, lines 26-38, Barclay; alternatively See column 3, lines 44-45); and the fluid removal assembly comprises an inlet in communication with the second section, wherein the inlet receives fluid from the second section, (Line 10 connects to Product Separator which connects to Hydrocyclone via Line 12, See Figure 1, See column 2, lines 53-60, lines 43-52, Barclay).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the sand separation system of Hollingsaeter by incorporating wherein: the blowdown vessel comprises a weir that defines a first section and a second section within the blowdown vessel, wherein the blowdown vessel is configured such that the solids and the portion of the fluid are received into the first section, and at least some of the fluid overflows past the weir and into the second section; and the fluid removal assembly comprises an inlet in communication with the second section, wherein the inlet receives fluid from the second section as in Barclay in order to “progressively clean the sand”, removing the oil, (See column 3, lines 35-37, Barclay), in order to “provide an efficient method and compact apparatus for removing [oil and gas]”, (See column 1, lines 26-28, Barclay).
Claim(s) 11, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollingsaeter in view of Tucker, (US 10,385,635).
Claims 11, 15, 17 is directed to a method, a method type invention group.
Regarding Claims 11, 15, 17, Hollingsaeter discloses a method, (See Abstract, Hollingsaeter), comprising: receiving a multi-phase process fluid from a well, (Pipeline 1, See Figure 3, See paragraph [0022] & [0020]); separating the multi-phase process fluid into a solids and a fluid, (Sand Separation System 2, See Figure 3, and See paragraph [0022] & [0020]); directing a first portion of the fluid to a fluid outlet, (Line 3 from Sand Separation System 2, See Figure 3, See paragraph [0022] & [0020]); feeding the solids and a second portion of the fluid to a blowdown vessel, (Line 17 & Line 10 to Vessels 11/14, See Figure 3, See paragraph [0022]); draining at least some of the second portion of the fluid from the blowdown vessel while preventing the solids from draining therewith, (Line 15 from Vessels 11/14, See Figure 3, See paragraph [0022] & [0020]; “a fluid line 15…for fluid separated from the sand”), and washing the solids from within the blowdown vessel, (Sand Outlets 16 from Vessels 11/14, See Figure 3, See paragraphs [0022] & [0020]).
Hollingsaeter does not disclose determining a sand production rate from the well based on a weight, volume, or both of the solids in the blowdown vessel; and washing the solids from within the blowdown vessel.
Tucker discloses a method, (See Abstract, Tucker), and determining a sand production rate from the well based on a weight, volume, or both of the solids in the blowdown vessel, (See column 2, lines 54-64, See column 4, lines 23-26, Tucker).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the sand separation system of Hollingsaeter by incorporating determining a sand production rate from the well based on a weight, volume, or both of the solids in the blowdown vessel as in Tucker in order to “allow for an accurate measurement of the solids flowing out of a petroleum well under pressure”, (See column 1, lines 60-62, Tucker), in order to better separate out the sand and provide handling and disposal thereof according to Hollingsaeter, (See paragraphs [0002] & [0003], Hollingsaeter).
Additional Disclosures Included:
Claim 15: The method of claim 11, wherein: draining fluids from the blowdown vessel comprises receiving the fluids through an inlet positioned at a certain level in the blowdown vessel, (Line 15 defines an inlet at entrance to Vessels 11/14, See Figure 3, See paragraph [0022] & [0020]; “a fluid line 15…for fluid separated from the sand”); and determining a solids production rate from the well comprises determining an amount of the solids in the blowdown vessel based on a weight of the blowdown vessel, a volume of the blowdown vessel, a density of the solids, and a density of the fluids, (See column 2, lines 54-64, See column 4, lines 23-26, Tucker).
Claim 17: The method of claim 11, wherein draining the fluid from the blowdown vessel comprises: waiting for a predetermined duration after feeding the solids and the second portion of the fluid to the blowdown vessel, to allow the solids to settle in the blowdown vessel, (See column 2, lines 54-64, See column 4, lines 23-26, Tucker; In order to weight the sand/solids, inherently there must be a duration of time to allow the sand/solids to settle for weighing); and pumping the fluid from within the blowdown vessel, (Line 15 from Vessels 11/14, See Figure 3, See paragraph [0022] & [0020]; “a fluid line 15…for fluid separated from the sand”; Hollingsaeter).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollingsaeter in view of Tucker in further view of Bruntveit.
Claims 12 is directed to a method, a method type invention group.
Regarding Claim 12, modified Hollingsaeter discloses the method of claim 11, wherein the inlet is positioned within the blowdown vessel, but does not explicitly disclose wherein draining the fluids from the blowdown vessel comprises substantially preventing the solids from entering an inlet of a fluid removal assembly using a screen.
Bruntveit discloses a method, (See Abstract and paragraph [0001], Bruntveit), wherein draining the fluids from the blowdown vessel comprises substantially preventing the solids from entering an inlet of a fluid removal assembly using a screen, (Scrreens 113-115 at junction of inlet to Fluid Exit 122, See paragraph [0014], [0023], Bruntveit).  Additional features of this embodiment are included as part of the overall combination.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Hollingsaeter by incorporating wherein draining the fluids from the blowdown vessel comprises substantially preventing the solids from entering an inlet of a fluid removal assembly using a screen as in Bruntveit in order to “ensure that no sand particles exit the apparatus with the [fluid] mix”, (See paragraph [0023], Bruntveit), during the flushing (draining) process, (See paragraph [0029], Bruntveit).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hollingsaeter in view of Tucker in further view of Bruntveit in further view of Newman.
Claim 13 is directed to a method, a method type invention group.
Regarding Claim 13, modified Hollingsaeter discloses the method of claim 12, but does not explicitly disclose further comprising: receiving the fluids from the inlet into a collection chamber; determining that the fluids in the collection chamber have reached a minimum level; and in response to determining that the fluids in the collection chamber have reached the minimum level, pumping at least some of the fluids out of the collection chamber using a pump.
Newman discloses a method, (See paragraph [0029], Newman), and receiving the fluids from the inlet into a collection chamber, (Fluid Removal Tanks 410, 420, 430 etc., See Figure 4, See paragraph [0033] & [0054]-[0057], Newman); determining that the fluids in the collection chamber have reached a minimum level, (See paragraph [00054]-[0057], Newman); and in response to determining that the fluids in the collection chamber have reached the minimum level, pumping at least some of the fluids out of the collection chamber using a pump, (See paragraphs [0032] & [0034], Newman).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Hollingsaeter by incorporating further comprising: receiving the fluids from the inlet into a collection chamber; determining that the fluids in the collection chamber have reached a minimum level; and in response to determining that the fluids in the collection chamber have reached the minimum level, pumping at least some of the fluids out of the collection chamber using a pump as in Newman in order to selectively target and retrieve fluid from an individual layer”, (See paragraph [0032], Newman), to “move the retrieved water to another tank”, (See paragraph [0033], Newman), and “perform any necessary operations”, (See paragraph [0034], Newman), while providing “additional volume capacity and different recovery configuration and control options”, (See paragraph [0047], Newman).
Claim(s) 14 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollingsaeter in view of Tucker in further view of Barclay.
Claim 14 & 18 are directed to a method, a method type invention group.
Regarding Claim 14, modified Hollingsaeter discloses the method of claim 13, but does not disclose further comprising recycling the fluids pumped by the pump into the separator.
Barclay discloses a sand separation system, (See Abstract, Barclay), further comprising recycling the fluids pumped by the pump into the separator, (Line 14 leading from Vessel 1 connecting to Pump 15 to Line 16, or Line 10 leading from Vessel 1 connecting to Pump 9 to Product Separator, See Figure 1, See column 2, lines 53-60, lines 43-52, Barclay).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the sand separation system of Hollingsaeter by incorporating further comprising recycling the fluids pumped by the pump into the separator as in Barclay for “further circulation…in a cyclic manner” for “progressively cleaning the sand”, removing the oil, (See column 3, lines 35-37, Barclay), in order to “provide an efficient method and compact apparatus for removing [oil and gas]”, (See column 1, lines 26-28, Barclay).
Regarding Claim 18, Hollingsaeter discloses the method of claim 11, wherein: feeding the solids and the portion of the fluid to the blowdown vessel, (Line 17 & Line 10 to Vessels 11/14, See Figure 3, See paragraph [0022], Hollingsaeter), comprises: but does not disclose directing the solids and the portion of the fluid to a first section of the blowdown vessel, wherein a weir partitions the first section from a second section of the blowdown vessel; permitting at least some of the fluid in the first section to overflow past the weir and into the second section, wherein the solids are substantially prevented from entering the second section by the weir; and draining the blowdown vessel comprises draining the fluid from the second section.
Barclay discloses a method, (See Abstract, Barclay), directing the solids and the portion of the fluid to a first section of the blowdown vessel, (Bulkhead 5 dividing Vessel 1 into Sections 3 & 4, See Figure 1, See column 2, lines 35-40 column 3, line 1, Barclay; alternatively Sections 3 & 4 receive both solids/fluid, See Figure 1), wherein a weir partitions the first section from a second section of the blowdown vessel, (Bulkhead 5 dividing Vessel 1 into Sections 3 & 4, See Figure 1, See column 2, lines 35-40, Barclay; alternatively Sections 3 & 4 are divided from Drain 22 by Barrier 23, See column 2, lines 66-67, column 3, lines 1), permitting at least some of the fluid in the first section to overflow past the weir and into the second section, (See column 3, lines 26-38, Barclay; alternatively See column 3, lines 44-45); and draining the blowdown vessel comprises draining the fluid from the second section, (Line 10 connects to Product Separator which connects to Hydrocyclone via Line 12, See Figure 1, See column 2, lines 53-60, lines 43-52, Barclay; alternatively Line 21, See Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the sand separation system of Hollingsaeter by incorporating directing the solids and the portion of the fluid to a first section of the blowdown vessel, wherein a weir partitions the first section from a second section of the blowdown vessel; permitting at least some of the fluid in the first section to overflow past the weir and into the second section, wherein the solids are substantially prevented from entering the second section by the weir; and draining the blowdown vessel comprises draining the fluid from the second section as in Barclay in order to “progressively clean the sand”, removing the oil, (See column 3, lines 35-37, Barclay), in order to “provide an efficient method and compact apparatus for removing [oil and gas]”, (See column 1, lines 26-28, Barclay).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollingsaeter in view of Tucker in further view of Newman.
Claim 16 is directed to a method, a method type invention group.
Regarding Claim 16, modified Hollingsaeter discloses the method of claim 11, but does not disclose wherein draining fluid from the blowdown vessel comprises receiving fluids through an inlet that floats on a surface of the fluids in the blowdown vessel.
Newman discloses a sand separation system, (See paragraph [0029], Newman), wherein draining fluid from the blowdown vessel comprises receiving fluids through an inlet that floats on a surface of the fluids in the blowdown vessel, (See paragraph [0012] & [0032], [0034], Newman).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the sand separation system of Hollingsaeter by incorporating wherein draining fluid from the blowdown vessel comprises receiving fluids through an inlet that floats on a surface of the fluids in the blowdown vessel as in Newman in order to “selectively target and retrieve fluid from an individual layer”, (See paragraph [0032], Newman), to “move the retrieved water to another tank”, (See paragraph [0033], Newman), and “perform any necessary operations”, (See paragraph [0034], Newman).
Claim(s) 19 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollingsaeter in view of Barclay in further view of Newman.
Claims 19 & 20 are directed to a sand separation system, an apparatus or device type invention group.
Regarding Claim 19, Hollingsaeter discloses a sand separation system, comprising: a separator configured to separate a multi-phase process fluid into a solids and a fluid; a blowdown vessel coupled to the separator, wherein the blowdown vessel is configured to receive the solids and a portion of the fluid from the separator; a fluid removal assembly coupled to the blowdown vessel, wherein the fluid removal assembly is configured to drain at least some of the fluid in the blowdown vessel therefrom, substantially without removing the solids from the blowdown vessel, and a blowdown drain coupled to the blowdown vessel and configured to evacuate solids therefrom.
Hollingsaeter does not disclose wherein the fluid removal assembly comprises: an inlet positioned proximal to a bottom of the blowdown vessel; and a screen positioned in the blowdown vessel at the inlet and configured to prevent solids from draining through the inlet; and a recycle line extending between the fluid removal assembly and the separator, wherein the recycle line is configured to recycle at least some of the fluid drained from the blowdown vessel back into the separator.
Barclay discloses a sand separation system, (See Abstract, Barclay), a recycle line extending between the fluid removal assembly and the separator, (Line 14 leading from Vessel 1 connecting to Pump 15 to Line 16 to Hydrocyclone 2, or Line 10 leading from Vessel 1 connecting to Pump 9 to Product Separator, See Figure 1, See column 2, lines 53-60, lines 43-52, Barclay), and wherein the recycle line is configured to recycle at least some of the fluid drained from the blowdown vessel back into the separato, (Line 16 connects to Hydrocyclone 2, and Line 10 connects to Product Separator which connects to Hydrocyclone via Line 12, See Figure 1, See column 2, lines 53-60, lines 43-52, Barclay).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the sand separation system of Hollingsaeter by incorporating a recycle line extending between the fluid removal assembly and the separator, wherein the recycle line is configured to recycle at least some of the fluid drained from the blowdown vessel back into the separator as in Barclay for “further circulation…in a cyclic manner” for “progressively cleaning the sand”, removing the oil, (See column 3, lines 35-37, Barclay), in order to “provide an efficient method and compact apparatus for removing [oil and gas]”, (See column 1, lines 26-28, Barclay).
Modified Hollingsaeter does not disclose wherein the fluid removal assembly comprises: an inlet positioned proximal to a bottom of the blowdown vessel; and a screen positioned in the blowdown vessel at the inlet and configured to prevent solids from draining through the inlet.
Newman discloses a sand separation system, (See paragraph [0029], Newman), in which the fluid removal assembly comprises: an inlet positioned proximal to a bottom of the blowdown vessel; and a screen positioned in the blowdown vessel at the inlet and configured to prevent solids from draining through the inlet, (Screen 265 on Inlet of Suction Pipe 222 located near bottom of Vessel 110, See Figure 2B, and See paragraph [0038] & [0039], Newman).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the sand separation system of modified Hollingsaeter by incorporating the fluid removal assembly comprises: an inlet positioned proximal to a bottom of the blowdown vessel; and a screen positioned in the blowdown vessel at the inlet and configured to prevent solids from draining through the inlet as in Newman in order to selectively target and retrieve fluid from an individual layer”, (See paragraph [0032], Newman), to “move the retrieved water to another tank”, (See paragraph [0033], Newman), and “perform any necessary operations”, (See paragraph [0034], Newman).
Regarding Claim 20, modified Hollingsaeter discloses the sand separation system of claim 19, but does not disclose in the specified combination that the fluid removal assembly further comprises: a water collection chamber positioned between the recycle line and the inlet; and a pump coupled to the water collection chamber and the recycle line; and a level switch in communication with the water collection chamber, wherein the pump is configured to pump the fluids from the water collection chamber in response to the level switch actuating.
A second embodiment of Newman discloses a sand separation system, (See paragraph [0029], Newman), wherein the fluid removal assembly further comprises: a water collection chamber positioned between the recycle line and the inlet, (Fluid Removal Tanks 410, 420, 430 connected via Manifold 456, etc., See Figure 4, See paragraph [0033] & [0054]-[0057], Newman); and a pump coupled to the water collection chamber and the recycle line, (Pump 216 already in Figure 2B, See paragraph [0038] & [0039], Newman; paragraphs [0051], [0053], [0055] & [0056], Newman); and a level switch in communication with the water collection chamber, wherein the pump is configured to pump the fluids from the water collection chamber in response to the level switch actuating, (See paragraphs [0054] & [0055], Newman; See paragraph [0037], Newman).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the sand separation system of modified Hollingsaeter by incorporating wherein the fluid removal assembly further comprises: a water collection chamber positioned between the recycle line and the inlet; and a pump coupled to the water collection chamber and the recycle line; and a level switch in communication with the water collection chamber, wherein the pump is configured to pump the fluids from the water collection chamber in response to the level switch actuating as in Newman in order to provide “additional volume capacity and different recovery configuration and control options”, (See paragraph [0047], Newman).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779